Citation Nr: 1403384	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-292 22	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability evaluation for dermatophytosis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to December 1969. 

The appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that a compensable rating for dermatophytosis.

Please note this appeal has been advanced on the Board's docket pursuant to.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 


FINDING OF FACT

The Veteran's dermatophytosis does not cover at least 5 percent of his entire body or at least 5 percent but less than 20 percent of exposed areas, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs. 


CONCLUSION OF LAW

The criteria for a compensable rating for dermatophytosis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10; 4.118, Diagnostic Codes (DC) 7813-7806 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). 

A letter dated in August 2010 satisfied these notice obligations in terms of apprising him of the type of evidence and information needed to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence. The RO sent the letter prior to initially adjudicating the claim in June 2011, so in the preferred sequence. That August 2011 letter also advised him as to how disability ratings and effective dates are assigned, Dingess notice. Thereafter, the claim was readjudicated in an August 2013 SOC. He therefore has received all required notice concerning this claim.

VA also has a duty to assist him in fully developing the evidence concerning this claim, which includes assisting him in the procurement of relevant records and, when necessary, providing an examination for a medical opinion. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO obtained his service treatment records (STRs) and post-service VA evaluation and treatment records, private treatment records, and his lay statements. He also had VA compensation examinations in March 2011 and June 2013 assessing and then reassessing the severity of his skin disorder. 

The Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA. The Veteran has been provided opportunity to submit evidence and argument in support of his claims, and to respond to his VCAA notices. The purpose behind the notice requirement has been satisfied because he has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims. Accordingly, the Board will proceed to a decision on the merits.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1. 

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7. Vet. App. 55, 58 (1994). Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. See Fenderson v. West, 12 Vet App 119 (1999). Therefore, in matters concerning an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings. See Fenderson, 12 Vet. App. 125 -26. The Court since has extended this practice even to cases that do not involve initial ratings, so also to established ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's dermatophytosis is rated under 38 C.F.R. § 4.118, DC 7813-7806. Under DC 7813, dermatophytosis is rated as dermatitis under DC 7806. And according to DC 7806, a noncompensable rating is warranted for dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. A 10 percent rating is warranted for dermatitis or eczema involving at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted for dermatitis or eczema involving 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Diagnostic Code 7806 also provides that dermatitis or eczema can be alternatively rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 to 7805), depending upon the predominant disability.

Factual Background

The Veteran's STRs show that he received treatment for skin problems and at an April 1970 VA medical examination mild dermatophytosis of the feet was reported. 

At a VA examination in March 2011, the Veteran complained of a recurring rash that worsened during the summer. He used multiple treatments, over-the-counter ointments when severe, daily powder and antibiotic creams. The examiner reported that inspection of the bilateral feet showed they looked similar to a moccasin shoe that extended the along the lateral aspect and the bottom of the feet was a reddish discoloration with flakiness and scaliness. The entire body area was estimated at 3.5 percent. There was no exposed area. There was no open area; no drainage or other abnormalities; and no scarring.  The diagnosis was eczema of the bilateral feet.

In June 2013 another VA medical examination of the skin was performed. It was reported that the Veteran's skin condition was dermatophytosis of the feet. He had had recurrent itchy, burning toes and feet rash since 1968. Usually it was controlled with topical creams. It was indicated that the Veteran had used oral or topical medications in the past 12 months. There was no use of corticosteroids or other immunosuppressive drugs. He had used anti-fungal creams in the past 6 weeks. It was reported that the total body area of the skin condition was less than 5 percent. There was no exposed area. His skin condition did not impact his ability to work. 


Analysis

The Board has reviewed the evidentiary record and finds that the Veteran's dermatophytosis does not meet the requirements for a compensable rating under DC 7806. The Veteran has reported recurrent skin problems that worsened in the summer. There is evidence of a moccasin shoe type skin appearance of the feet, with discoloration, flakiness and scaliness. However, it has been reported that the dermatophytosis or skin problem of the feet is controlled with topical creams, so it does not require corticosteroids or other immunosuppressive drugs. Further, the area involved is not exposed, and had been reported to be covering less than 5 percent total body area. The covered area is limited to the feet and a reported total area of 3.5 percent in 2011. 

Therefore, it is clear that the medical evidence here does not show that the Veteran's dermatophytosis covers at least 5 percent of his entire body or at least 5 percent but less than 20 percent of exposed areas, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs. 

As a layman, the Veteran is competent to report on that as to which he has personal knowledge, such as observing a rash on his body. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2). However, the extent and severity of his skin symptoms and, more importantly, his consequent disability, are judged in relation to the applicable rating criteria and with consideration of the other evidence in the file, including the objective clinical findings that have been noted in the course of his ongoing evaluation and treatment, such as when examined for VA compensation purposes or on an outpatient basis. The Veteran's lay statements are therefore outweighed by the medical findings of record, especially those of the VA compensation examiners charged with addressing the relevant rating criteria, since their findings do not support the conclusion that his skin condition of the feet exhibits manifestations necessary for a compensable rating. The Board bases this determination partly on the notion that, if in fact his symptoms were as severe as alleged, including insofar as their frequency and duration, they would have been evident when examined, but they were not, certainly not to the level required for a higher rating. Further, at no time has this service-connected condition been more disabling than as currently rated, so the Board cannot stage the rating. Hart, supra.

In summary, there is no basis to assign a compensable rating for the dermatophytosis under the applicable rating criteria. For the reasons and bases discussed, the preponderance of the evidence is against this claim for a higher rating for this skin disability, so the benefit-of-the-doubt rule is inapplicable, and the Board must deny this claim. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

In exceptional cases an extra-schedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's complaints of a symptomatic feet rash essentially. The Board, then, is not obligated to refer this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) Service for extra-schedular consideration. Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

Lastly, the Board must also consider whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not alleged, much less shown, that he is unemployable on account of his service-connected dermatophytosis, meaning incapable of obtaining and maintaining substantially gainful employment because of this disability. During the June 2103 VA medical examination of the skin it was stated by the examiner that the Veteran's skin condition did not impact his ability to work. Therefore a TDIU claim as concerning his dermatophytosis has not been inferred. See Roberson v. Principi, 251 F.3d 1378, 1384 (2001). See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).


ORDER

Entitlement to a compensable disability evaluation for dermatophytosis is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


